Case: 1:21-cv-03555 Document #: 1 Filed: 07/02/21 Page 1 of 3 PagelD #:1

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
JANELLA E. CAMPBELL-DAVIS, )
)
Plaintiff, }
) No.
Vs. }
)
COOK COUNTY HEALTH & HOSPITAL SYSTEM, )
)
Defendant. )
COMPLAINT AT LAW

 

NOW COMES the plaintiff, JANELLA E. CAMPBELL-DAVIS, by his attorneys,
BENJAMIN & SHAPIRO, LTD., and for his Amended Complaint at Law against the defendant,
COOK COUNTY HEALTH & HOSPITAL SYSTEM (hereafter “CCHHS”), he alleges as

follows;
INTRODUCTION

1. Plaintiff JANELLA E. CAMPBELL-DAVIS brings this action pursuant to the
Americans With Disabilities Act as amended, 42 USC §12101 ef seq. Plaintiff contends that the
defendant and its managers discriminated against her due to her medical condition.

2, This court has jurisdiction of this matter based on 42 USC $12101 that states in
part as follows:

(1) physical or mental disabilities in no way diminish a person’s right to fully participate
in all aspects of society, yet many people with physical or mental disabilities have been
precluded from doing so because of discrimination; others who have a record of a
disability or are regarded as having a disability also have been subjected to
discrimination...

VENUE

 

3. Venue is proper in this judicial district under 42 USC $12101 Plaintiff was
employed by the defendant whose facility is located in Chicago, Illinois at the time of the
discrimination and plaintiff’ s employment records are maintained by the defendant in this judicial
district, and decisions adverse to Plaintiff's employment that are the subject of this civil action
were made in this judicial district.

 
Case: 1:21-cv-03555 Document #: 1 Filed: 07/02/21 Page 2 of 3 PagelD #:2

PARTIES

4, Plaintiff JANELLA E. CAMPBELL-DAVIS (“the Plaintiff) is an African-
American female who is a citizen of the United States and a resident of the town of Chicago,
Illinois. At all times relevant to this suit she was employed by defendant the in the City of Chicago,
County of Cook and State of Illinois as a Certified Nursing Assistant for CCHHS.

5. Defendant CCHHS has headquarters in Chicago, Illinois which maintains the
subject facility in the City of Chicago, County of Cook and State of Illinois.

STATEMENT OF FACTS
6, The Plaintiff started her employment in or around 2000.

7. CCHSS is in the business of caring for and treating individuals who become ill or
injured,

8. From 2015 to the present, CCHHS discriminated against the Plaintiff in the
following manner:

a. In or around 2015, the Plaintiff contracted tuberculosis from a patient in
Stroger Hospital.

b, Thereafter, the Plaintiff recovered from her tuberculosis.

C. In or around September 2018, the Plaintiff suffered a relapse of her
tuberculosis that required her to take a leave of absence.

d. In October 2018, the Plaintiff was medically cleared to return to work,
however CCHHS refused to allow the Plaintiff to return to work.

9, Other employees who became ill were not subjected to such treatment under
similar circumstances.

10. Similarly situated ill employees were not subjected to such treatment under similar
circumstances.

11.  CCHHS refused to allow the Plaintiff to return to work even after she was medically
cleared to return to work at Stroger Hospital.

IDHR/EEOC FILING

12, On June 30, 2019 the Plaintiff filed her Chare of Discrimination with the Illinois
Department of Human Rights; the Charge indicates, however, that the Charge was presented to

 
Case: 1:21-cv-03555 Document #: 1 Filed: 07/02/21 Page 3 of 3 PagelD #:3

the Equal Employment Opportunity Commission (EEOC). A copy of said Charge of
Discrimination is attached hereto as Exhibit A.

13. On Apri! 14, 2021 the EEOC mailed to the Plaintiff a “Dismissal and Notice of
Rights” letter stating that if the Plaintiff wished to proceed with this matter, she must file a lawsuit
within 90 days of her receipt of the letter. A copy of said “Dismissal and Notice of Rights” letter
is attached hereto as Exhibit B.

PRAYER FOR RELIEF

Accordingly, the Plaintiff prays that the Defendant be cited to appear and to answer in this
action, and that upon the evidence, the finding of the jury and applicable law, the court is requested
to enter judgment as follows:

19. A verdict in the Plaintiff's favor and against the Defendant in an amount in excess
of $75,000.00 to compensate the Plaintiff for physical and emotional damages,

20. The plaintiffs attorney’s fees and costs.

JANELLA E. CAMPBELL-DAVIS

By:  /s/ Scott Skaletsky
BENJAMIN & SHAPIRO, LTD.

Scott Skaletsky

Benjamin & Shapiro, Ltd.

180 N. LaSalle Street, Suite 2600
Chicago, EL 60601

(312) 641-5944

ARDC #618405
pleadings@benshaplaw.com

 

 
